Citation Nr: 1451219	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  11-03 491	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and alcohol abuse.   

2.  Entitlement to service connection for degenerative joint disease of the right knee.  

3.  Entitlement to service connection for degenerative joint disease and a tear of the medial meniscus of the left knee.  

4.  Entitlement to service connection for a lumbar spine disability, to include intervertebral disc dessication with disc bulges and arthrosis and muscle spams.  

5.  Entitlement to service connection for a neck disability, to include cervical myositis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant n and his wife 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1974, from January 1976 to October 1977, and from July 1987 to February 1993.   

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision by the RO.  The Veteran filed a notice of disagreement (NOD) in February 2010.  The RO issued a statement of the case (SOC) in January 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in January 2011.  

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge, and in January 2014, Veteran was afforded a Board videoconference hearing before the undersigned Veterans Law Judge  Additional evidence, accompanied by waiver of initial Agency of Original Jurisdiction (AOJ) consideration of evidence,  was submitted during t this hearing.  See 38 C.F.R. §§ 20.800, 201304 (2014).

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  The documents in the Virtual VA file not contained in the paper claims file include the transcript from the January 2014 hearing and VA outpatient treatment reports dated though October 8, 2014.  The documents contained in the Veteran's VBMS file that are not associated with the paper claims file include VA clinical records dated through March 27, 2014, and a November 2013 supplemental SOC (SSOC).  The records in the electronic files are otherwise either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For reasons expressed below, the matters on appeal are being remanded o the AOJ. VA will notify the Veteran when  further action, on his part, is required.

REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted. 

The Board notes that, as indicated above, the electronic files include VA clinical records dated though October 8, 2014, some of which are pertinent, or potentially so, to the claims on appeal (See e.g., October 1, 2014, VA psychiatric outpatient report and record of October 4, 2014, VA outpatient treatment that included a musculoskeletal examination).  Such records are not documented to have been considered in an SSOC.  As there is no waiver of initial AOJ consideration of these record (see by 38 C.F.R. § 20.1304(c) (2014)), initial  AOJ review of this evidence, and issuance of an SSOC reflecting such consideration, is required 

In addition, following review of the Veteran's Board hearing testimony, and evidence of record, the Board finds that medical opinions obtained on October 2009 VA examinations of the Veteran in conjunction with the claims  are inadequate.  In this regard, while the rationale provided for the opinion expressed reflect consideration of some of the service treatment reports (STRs), they do not refer to all the pertinent STRs, to include such records documenting treatment for knee symptoms in February 1972, a psychiatric evaluation in May 1973, back symptoms in July 1973, depression and worry in March 1976, nervousness and apprehension in April 1976, increased stress and anger in August 1985, right knee and back complaints in July 1986, and neck pain in March 1989.  Furthermore, the negative etiology  opinions obtained do not specifically reflect consideration of the majority of the Veteran's specific contentions-to include in testimony to the undersigned-as to the incidents during service that led to the disabilities at issue that he alleges continue to bother him, and instead were based entirely on a finding of a lack of sufficient evidence of relevant disability during service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (examination inadequate where the examiner relied solely on the lack of evidence in the STRs to provide a negative opinion).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  In light of the inadequacies in the October 2009 VA examinations set forth above, the AOJ should obtain addendum opinions from, if possible, the individual who conducted these examinations.  Id; 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  If any prior examiner is not available, the AOJ should obtain opinions, based on review of the claims file (to the extent possible), from another appropriate medical or mental health professional (as appropriate).  The AOJ should only arrange for the Veteran to undergo further examination(s) if deemed necessary in the judgment of a competent medical and/or mental health professional.

Prior to arranging to obtain further medical opinions in this appeal to  ensure that all due  process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file any outstanding, pertinent records, to include any outstanding VA evaluation and/or treatment records. 

The Board also notes that correspondence from the Social Security Administration (SSA) to the Veteran notifying him that he was eligible for disability benefits provided by this agency effective from February 2009.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ should obtain from the SSA and associate with the claims file copies of all medical records underlying the SSA disability determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2014) with respect to requesting records from Federal facilities.

The AOJ should also afford the Veteran further opportunity to provide additional information and/or evidence pertinent to the claims on appeal,  explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding ,private (non-VA)  records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication should include consideration of all records added to the claims file since the last adjudication of the claims-to include, for the sake of efficiency, evidence submitted during the January 2014 hearing-notwithstanding the waiver of initial AOJ consideration of these records. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request from SSA copies of all medical records underlying its determination that the Veteran was eligible for disability benefits provided by that agency.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the matters on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private(non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all available records and/or responses from each contacted entity are associated with the claims file, , arrange to obtain addendum opinions from, preferably, the clinician who conducted the October 2009 VA examination addressing the claims for service connection for knee, back, and neck disabilities.  

If the October 2009 examiner is not available, document that fact in the claims file, and obtain the requested opinions, based on review of the claims file (to the extent possible), from another appropriate physician.  Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a competent medical professional.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the clinician, and the opinion should reflect consideration of the Veteran's documented medical history and assertions.  

With respect to each currently diagnosed  knee, back, and neck  disability, the clinician should offer opinions consistent with sound medical judgment as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability had its onset during service or is otherwise medically related to service. 

Each opinion should reflect consideration of all the pertinent STRs as referenced above, but not be solely based on what the STRs document, or fail to document, and must include  consideration of the Veteran's documented medical history and lay assertions, to include his testimony as to injuries sustained in-service coincident with his documented duty as a Helicopter Rescue Air crewman [as reflected on a DD Form 214 of record]-to include his assertions  repeated assaults to his knees, back, and neck due to sharp jarring resulting from sudden helicopter movements-as well as his assertions as to onset and continuity of symptoms[which he is competent to assert].

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

6.  Also after all available records and/or responses from each contacted entity are associated with the claims file, arrange to obtain  an addendum opinion from, preferably, the VA psychiatrist who conducted the October 2009 VA psychiatric examination.  

If the October 2009 examiner is not available, document that fact in the claims file, and obtain an opinion, based on review of the claims file (to the extent possible), from another, appropriate mental health professional (i.e., a psychiatrist or psychologist).  Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a competent mental health professional.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the clinician, and the opinion should reflect consideration of the Veteran's documented mental health history and assertions.  

The psychiatrist should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has current psychiatric disability that had its onset during or is otherwise medically related to service.  

In rendering the requested opinion the examiner should address whether the Veteran has used alcohol to cope with an in-service psychiatric, or physical, disability.  

The opinion should reflect consideration of all pertinent STRs (to include those referenced above), but should not be solely based on what the STRs document, or fail to document, and must include consideration of the Veteran's documented psychiatric history and lay assertions, to include the Veteran's testimony as to psychiatric problems due to stressful helicopter rescue missions, with continuity of psychiatric problems to the present time [which he is competent to assert].

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.


7.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

78  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include and that added to the record since the last adjudication of the claims and the entirety of the VA outpatient treatment reports stored electronically) and legal authority. 

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


